Citation Nr: 0800538	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for osteochondritis dissecans of the left knee with 
arthroscopic pinning.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 2000 to 
November 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In the veteran's VA Form 9, Appeal to the Board, she 
requested to have a personal hearing before the Board at the 
RO.  A hearing was scheduled for March 2007.  Prior to the 
hearing, the veteran submitted a written statement that she 
would be unable to attend the hearing and wanted her claim to 
be based upon the evidence of record.  Thus, there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.704(d) (2007).

The veteran's representative submitted additional evidence on 
the day of the hearing and waived initial consideration of 
the evidence by the RO.  Thus, the Board may consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c) 
(2007).


FINDING OF FACT

Osteochondritis dissecans of the left knee with arthroscopic 
pinning is manifested by no more than slight functional 
impairment based upon limitation of motion and no evidence of 
lateral instability or recurrent subluxation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for osteochondritis dissecans of the left knee 
with arthroscopic pinning have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence she is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in October 2004) was provided 
before consideration of the issue on appeal.  At the time VA 
notified the veteran of the evidence necessary to 
substantiate a claim, it was in relation to her claim for 
service connection for left knee pain, which claim was 
granted.  She is appealing the evaluation assigned upon the 
award of service connection, which is called a downstream 
issue.  If the claimant has received a VCAA letter for the 
underlying claim (here, claims for service connection) and 
raises a new issue following the issuance of the rating 
decision (here, claims for increase), VA is not required to 
issue a new VCAA letter. VAOPGCPREC 8-2003 (Dec. 2003).  
Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case if the disagreement is not 
resolved.  Id.  This was completed when the RO issued a 
statement of the case in December 2005.  There, VA informed 
the veteran of the evidence needed to establish higher 
evaluations for the knee.  

The October 2004 letter did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations; 
however, the Board finds that the veteran has not been 
prejudiced by this for two reasons.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  One, she is appealing the evaluation 
assigned, which shows she has actual knowledge of this 
element of a service-connection claim.  She was awarded an 
effective date of the day following her discharge from 
service, which is the earliest effective date allowed by law.  
Two, the veteran received notification of how disability 
evaluations and effective dates are assigned in a March 2006 
letter.  

VA has provided the veteran with an examination in connection 
with her claim.  The veteran submitted private medical 
records.  She has not identified any other records that need 
to be obtained by VA.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Rating

The veteran contends that her left knee warrants a higher 
evaluation than 10 percent.  She states she has very painful 
motion, clear signs of weakness, and a lack of endurance in 
her left knee.  She also states that she subjected herself to 
steroid injections in the hopes that her knee would resume 
normal function, which has not worked.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
osteochondritis dissecans of the left knee with arthroscopic 
pinning.  In the case of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (applying staged ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to Fenderson).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's service-connected osteochondritis dissecans of 
the left knee with arthroscopic pinning is rated under 
Diagnostic Codes 5010 and 5260.  Under Diagnostic Code 5010, 
it states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion.  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010 (2007).  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the knee) 
or group of minor joints affected by limitation of motion to 
be combined not added under Diagnostic Code 5003.  A 20 
percent evaluation is assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  A 10 percent rating can also be assigned 
where there is arthritis with slight limitation of motion.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; and flexion limited 
to 30 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2006).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 15 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for 
osteochondritis dissecans of the left knee with arthroscopic 
pinning.  The evidence shows that the veteran's left knee is 
no more than mildly disabling based upon limitation of motion 
and limitation of function.  For example, in an August 2004 
medical evaluation report, which was right before the veteran 
was discharged from service, the examiner stated the left 
knee had mild effusion.  Range of motion was from 0 to 
130 degrees.  There was negative crepitance and a negative 
compression test.  The examiner stated there was a tender 
medial femoral condyle, and no joint line tenderness.  In an 
October 2005 VA examination report, the examiner stated that 
the veteran walked with a normal gait and that there was no 
unusual shoe wear pattern.  There was no swelling or 
crepitus.  There was tenderness to palpation on the left 
patella all around.  Range of motion was from 0 to 
100 degrees, which was pain free at the extremes.  There was 
no fatigue with repeated flexion and extension.  There was 
also no incoordination.  The examiner stated the veteran had 
normal muscle strength.  An October 2006 outpatient treatment 
report shows that the examiner noted the veteran had no 
effusion or crepitus that he could detect.  Based upon the 
evidence of record, an evaluation in excess of 10 percent 
based upon actual limitation of motion would not be 
warranted.

Additionally, an evaluation in excess of 10 percent would not 
be warranted based upon the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  As stated 
above, in the October 2005 VA examination report, the 
examiner did not find evidence of fatigue, weakness, or 
incoordination.  The veteran has complained of pain, which 
pain is contemplated by the 10 percent evaluation.  In order 
to warrant an evaluation in excess of 10 percent based upon 
the functional equivalent of limitation of flexion, the 
veteran's flexion would need to be limited to 30 degrees or 
extension limited to 20 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The veteran's range of motion, 
as stated above, has been, at worst, 0 to 100 degrees.  The 
preponderance of the evidence is against a finding that the 
left knee causes any more than mild functional impairment 
with respect to limitation of function.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
osteochondritis dissecans of the left knee with arthroscopic 
pinning does not show any significant impairment beyond that 
contemplated in the 10 percent rating assigned.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence establishes that the veteran's left knee has 
neither lateral instability nor subluxation.  All medical 
professionals who have examined her knee have specifically 
stated that the ligaments are intact.  For example, in August 
2004, the examiner stated that Lachman's and drawer sign were 
negative.  In the October 2005 examination report, the 
examiner stated that there was no laxity and that Lachman's 
was negative.  Thus, the veteran would not warrant a separate 
evaluation for instability or subluxation of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for osteochondritis dissecans 
of the left knee with arthroscopic pinning.  The 
preponderance of the evidence is against the veteran's claim, 
and the benefit-of-the-doubt rule is not for application.  
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased rating for the left knee, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.


ORDER

An initial evaluation in excess of 10 percent for 
osteochondritis dissecans of the left knee with arthroscopic 
pinning is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


